Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings were received on 06/25/2021.  These drawings are accepted and sufficient to overcome previous objections.


Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsurutani et al (US Pub 2011/0160993 A1) relates to fuel consumption estimation
with path finding.
Hiestermann et al (US Pub 2011/0307166 A1) relates to path finding with links
and segments.
Phillips et al (US 2012/0010768 A1) relates to path finding with fuel in mind and

Ota et al (US Pub 2015/0251557 A1) relates to consumption ratios of battery and 
fuel.
De Nunzio et al (US Pub 2018/0231389 A1) relates to path finding for energy 
efficiency.
Kim et al (US Pub 2020/0116516 A1) relates to battery power costs for individual 
links of a route.
	Segawa et al (US Pub 2014/0046595 A1) relates to driving styles having an impact upon route segment characterization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664